Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on July 11, 2022.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on July 11, 2022, have been entered.

Status of Claims
Amendment of claims 1 and 23 is acknowledged.
Claims 1, 4-5, 7, 10-12 and 14-23 are currently pending and are the subject of this office action.
Claim 15-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 8, 2021.
Claims 1, 4-5, 7, 10-12, 14 and 21-23 are under examination.

Priority
The present application claims priority to provisional application No. 662/830,939 filed on 04/08/2019.


Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 4-5, 7, 11-12, 14 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firger (US 10,912,758).

For claims 1 and 5, Firger teaches a composition comprising (see column 2, line 61 through column 3, line 44 and claim 9):
CBD, from 1 mg to 800 mg, which overlaps with the instantly claimed range (5mg to 50 mg),
THC, from 1 mg to 800 mg, which overlaps with the instantly claimed range of 5mg to 25 mg,
Lutein, from 6 mg to 20 mg and zeaxanthin, from 0.1 mg to 5 mg, which anticipates the instantly claimed range of at least 0.1 mg of one antioxidant, and
Spearmint, from 500 mg to about 2,000 mg of spearmint, which anticipates the instantly claimed range of at least 100 mg.
The composition further comprises the emulsifier lecithin (see column 5, line 19) and terpenes (see column 8, line 60).

According to the authors, these formulations have beneficial brain health effects (see for example column 1, lines 8-11).

As stated above, Firger teaches all the components of instant claims 1 and 5 in amounts that either anticipate or overlap the instantly claimed amounts, thus according to MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claims 1 and 5 with a reasonable expectation of success.

For claim 2, Firger teaches the presence of flavonoids (see column 1, line 57 and column 2, line 40), thus resulting in the practice of claim 2 with a reasonable expectation of success.

For claim 4, Firger does not teach that the CBD is extracted from CannaTSU strain.
However, according to MPEP 2113: “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.
In the instant case, CBD is the same compound, regardless how it was obtained, like for example synthetically or from natural extracts. 
As such, Applicant has not provided any evidence that the CBD of the prior art is not the same as the CBD of the instant composition.
Apparently, the product resulting from the instant process (CBD that is extracted from CannaTSU strain) is similar or identical to the CBD disclosed by the prior art (Firger) as such, as mentioned above, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed CBD and the prior art CBD. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.

For claim 7, Firger teaches the presence of lecithin (see column 5, line 19) and soy extracts (see column 5, line 39), both considered film-forming agents according to the instant specification (see page 6, first paragraph).

For claim 11, Firger teaches (column 3, line 18) the presence of lutein, from 6 mg to about 20 mg which anticipates the instantly claimed range of 5 mg to 20 mg.

For claim 12, Firger teaches (column 3, line 19) the presence of zeaxanthin, from 0.1 mg to 5 mg, which overlaps with the instantly claimed range of 1 mg to 5 mg.
MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claim 12 with a reasonable expectation of success.

For claim 14, Firger teaches that lecithin (a film-forming agent) could be present in an amount of 125 mg or between 25 and 600 mg, considering the total amounts disclosed in the composition from column 2, line 50 through column 3, line 30, it is reasonable to expect this amount to be close or between 1-20 % weight of the mixture
Further, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results, thus resulting in the practice of claim 14 with a reasonable expectation of success.
 
For claim 21, Firger teaches a composition comprising (see column 3, line 7): Spearmint, from 500 mg to about 2,000 mg of spearmint, which overlaps with the instantly claimed range of 250 mg to 500 mg.
MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claim 21 with a reasonable expectation of success.

For claim 22, Firger does not teach that spearmint can be present at least 80% by weight.  However, Firger teaches the presence from 500 mg to 2,000 mg of spearmint (see column 3, line 7) which depending on the exact amounts of the other ingredients could result in high percentage.
Further, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results, thus resulting in the practice of claims 22 with a reasonable expectation of success.

2) Claims 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firger (US 10,912,758) as applied to claims 1, 4-5, 7, 11-12, 14 and 21-22 above, further in view of Woelfel et. al. (US 2019/0015383). 

Firger teaches all the limitations of claims 10 and 23, except for the terpene being bisabolol.  However, according to Firger, the composition further comprises terpenes (see column 8, line 60). Firger does not teach the terpene bisabolol.  However, Woelfel teaches that bisabolol is a terpene like: pinene, limonene, linalool, caryophyllene, etc.  (See [0122]) that has been effectively been used in formulations comprising CBD and THC.
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any terpene) for another (bisabolol) with an expectation of success, since the prior art establishes that both function in similar manner.  The skilled in the art will be further motivated to substitute any terpene in the formulation of Firger with the terpene: bisabolol, since Woelfel teaches that the terpene bisabolol has effectively been used in formulations comprising CBD and THC, thus resulting in the practice of claims 10 and 23, with a reasonable expectation of success. 

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
A. Firger

Examiner’s response:
Contrary to Applicant’s assertions, Firger does not teach away from the use of terpenes.
First, Firger states: “The invention provides “options” of pure forms of CBD” (Column 8, line 45).  So, it is clear that all the other “options” are not pure forms of CBD, which are the majority of examples.
Second, Firger never states that terpenes were “not utilized in this invention”.  What Firger states is:
“Alternative forms not utilized in this invention include a “distillate” with a high concentration oil that contains 50-85% CBD together with other cannabinoids including THC. There is also a “crude” extract that contains various components including many cannabinoids, oils, terpenes and chlorophylls.” (column 8, lines55-60)
It is clear from the above phrase hat terpenes are not included in the “forms not utilized in this invention”.  Even if they were, Friger still teaches that terpenes are an option for these formulations.
At no point, Friger teaches explicitly or implicitly that terpenes should be avoided. 





Double Patenting (New Rejection).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 7, 10-12, 14 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No.17/462,764 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim similar formulations comprising: CBD, THC, terpenes like bisabolol, antioxidants like lutein and zeaxanthin, an emulsifier like lecithin and spearmint extract.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
October 18, 2022.